NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             VIVIAN M., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY, M.D., Appellee.

                              No. 1 CA-JV 21-0216
                                FILED 1-25-2022


            Appeal from the Superior Court in Maricopa County
                              No. JD39599
                  The Honorable Julie Ann Mata, Judge

                                  DISMISSED


                                    COUNSEL


Maricopa County Public Defender’s Office, Mesa
By Suzanne W. Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Tom Jose
Counsel for Appellee, Department of Child Safety
                          VIVIAN M. v. DCS, M.D.
                           Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Jennifer B. Campbell delivered the decision of the Court,
in which Judge Randall M. Howe and Judge James B. Morse Jr. joined.


C A M P B E L L, Judge:

¶1           Vivian M. (Mother) appeals from an order terminating her
parental rights to her daughter, Olivia1. Mother raises a single issue on
appeal―she argues the juvenile court’s findings were inadequate. We
remanded the case to allow the juvenile court to make additional findings,
which have now become part of the appellate record. Following the court’s
supplementation, Mother declined to file a supplemental brief. Because the
sufficiency of the original findings is now a moot issue, we dismiss
Mother’s appeal.

                              BACKGROUND

¶2            Mother gave birth to Olivia in June 2020. At the time of birth,
Mother tested positive for fentanyl and methamphetamines, and drug tests
showed Olivia had been exposed to these substances as well as several
other drugs. Within a month, the Department of Child Safety (DCS) took
Olivia into care, and, a few months later, the juvenile court found Olivia
dependent regarding Mother. Mother failed to participate in services and
regular visitation, visiting Olivia seven times in 2020 and not at all in 2021.
In February 2021, DCS petitioned to terminate Mother’s rights to Olivia on
the grounds of abandonment, prolonged substance abuse, and six-months’
out-of-home placement. See A.R.S. § 8-533(B)(1), (3), (8)(b).

¶3            When Mother failed to appear at a status conference in June
2021, the court proceeded with a termination hearing in-absentia. The court
found Mother lacked good cause for failing to appear and had thereby
waived her rights and admitted the allegations in DCS’s petition. In a
written order, the court terminated Mother’s rights to Olivia, finding that
DCS had proven all three termination grounds by clear and convincing
evidence and that termination was in Olivia’s best interests. Other than
finding that DCS had made diligent efforts to provide reunification



1   We use a pseudonym to protect the child’s privacy.


                                      2
                         VIVIAN M. v. DCS, M.D.
                          Decision of the Court

services, the order made only the following additional findings as to the
grounds for termination:

        A basis for termination exists pursuant [to] A.R.S. § 8-533, as
       set out more fully in [DCS’s petition for termination]:

       A.     As to . . . [Mother]: chronic ongoing substance abuse,
              specifically methamphetamine and amphetamine,
              noting that the child’s meconium tested positive for
              many substances, including: fentanyl; methadone;
              tramadol; amphetamine; methamphetamine; and
              alprazolam.

       B.     As to . . . [M]other: abandonment.

       C.     As to . . . [M]other: six months’ time-in-care.

¶4             Mother timely appealed from the termination order,
contending the juvenile court’s findings were inadequate on all three
grounds for termination. See Ruben M. v. Ariz. Dep’t of Econ. Sec., 230 Ariz.
236, 240, ¶¶ 21–22 (App. 2012) (citing A.R.S. § 8-538(A) and Ariz. R.P. Juv.
Ct. 66(F)(2)(a)) (explaining that before terminating parental rights, court
must make, in writing, conclusions of law and “at least one factual finding
sufficient to support each of those conclusions of law”).

¶5            After Mother filed her opening brief, we granted DCS’s
request to stay the appeal and remand so the juvenile court could make
additional findings. Thereafter, the juvenile court issued a ruling containing
supplemental findings. After we lifted the stay, Mother gave notice that she
did not intend to file a supplemental brief, explaining she was “unable to
find any additional non-frivolous issues to present” on appeal. DCS then
gave notice that it would not file an answering brief, arguing Mother’s
appeal is moot.

                               DISCUSSION

¶6             In light of the procedural history, we must decide if Mother’s
appeal is moot, and if so, whether we should address it. An appeal is moot
when, “as a result of a change of circumstances before the appellate
decision, action by the reviewing court would have no effect on the parties.”
Vinson v. Marton & Assocs., 159 Ariz. 1, 4 (App. 1988). Generally, we refrain
from deciding moot issues, except issues that are of “great public
importance” or “likely to recur.” Fraternal Order of Police Lodge 2 v. Phoenix
Emp. Relations Bd., 133 Ariz. 126, 127 (1982).


                                      3
                          VIVIAN M. v. DCS, M.D.
                           Decision of the Court

¶7            Here, Mother’s appeal challenges only the sufficiency of the
juvenile court’s original findings.2 A decision on that issue would not affect
the parties because the court has now made additional findings to support
the termination order which address Mother’s challenge on appeal. Thus,
the issue is moot. There is no compelling reason to address the issue because
the issue of what findings are required for termination is adequately
addressed by previous cases. See Ruben M., 230 Ariz. at 237, ¶ 1 (holding
court’s findings and conclusions of law must be sufficiently specific to
enable effective appellate review); see also Logan B. v. Dep’t of Child Safety,
244 Ariz. 532, 535, 537, ¶¶ 1, 15 (App. 2018) (holding court must make
written factual findings on all “ultimate facts”). Thus, in the exercise of our
discretion, we decline to decide whether the court’s original findings were
sufficient.

                               CONCLUSION

¶8            For the reasons above, we dismiss Mother’s appeal as moot.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




2 Mother does not challenge, and the parties have not addressed, the
sufficiency of the court’s supplemental findings. Thus, we need not address
that issue. We note that the supplemental findings include factual findings
for each element of all three grounds for termination and that the record
reasonably supports those findings.


                                        4